Citation Nr: 1713751	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-19 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board in June 2014.  Further development must be completed before the Board may proceed with adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development must be completed regarding the Veteran's service connection claim for diabetes mellitus, due to herbicide exposure on active duty in Thailand.

As noted in the prior remand, the Veteran's military personnel records show that he was stationed in Thailand from November 1969 to June 1970.  An August 2010 VA memorandum shows that according to the Vietnam Order of Battle, the Veteran's command was stationed in Korat, Thailand.  His military occupational specialty (MOS) while in Thailand was a Movement Specialist.  

The prior remand directed the AOJ follow the appropriate steps listed in the VA Adjudication Procedure Manual to verify the Veteran's reported herbicide exposure in Thailand.  The Veteran's military personnel records confirm that he served at a Royal Thai Air Force Base in Korat, Thailand; however, a Movement Specialist is not listed as an MOS that would explicitly place the Veteran near the base perimeters for purposes of conceding herbicide exposure on a facts found basis based on the M21-1.  

The M21-1 states that the AOJ should ask the Veteran the approximate dates, location, and nature of the alleged herbicide exposure in Thailand.  In September 2014, the AOJ sent a development letter regarding the Veteran's job in service and how it led to exposure to herbicides.  

The Veteran did not respond to the development letter; however, a review of the claims file shows the approximate dates, location, and nature of the Veteran's alleged herbicide exposure in Thailand.  Thus, the Board believes there may be sufficient information to permit a search by the Joint Services Records Research Center (JSRRC).  

Upon remand, the AOJ take all appropriate action to contact the JSRRC for verification of exposure to herbicides in Thailand.  After receiving a response, the AOJ should decide the claim based on the evidence of record and adequately explain the basis of the decision.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, 5 (b).  

Accordingly, the case is REMANDED for the following action:

1.  Send a request to the JSRRC for verification of exposure to herbicides in Thailand for the Veteran.  

The JSRRC should determine if the Veteran's MOS, Movement Specialist, would require him to be near the air base perimeter as shown by daily work duties, performance evaluation reports, or other credible evidence. The JSRRC's response should be documented in the claims file.

2.  Upon completion of the above, readjudicate the issue on appeal, with consideration of the formal finding by the JSRRC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




